The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following question: May a district court clerk who has tendered his unconditional resignation to take effect in the future withdraw the resignation after it has been filed with the County Clerk and accepted by the Board of County Commissioners even though the time at which it is to take effect has not yet arrived? Title 51 O.S. 9 [51-9] (1971) provides, in pertinent part, as follows: "Resignations may be made as follows: "4. Of elective county officers, by filing or depositing such resignation in writing in the office of the county clerk, except that of county clerk, which shall be filed or deposited with the board of county commissioners, which resignations, unless a different time is fixed therein, shall take effect upon such filing or deposit." In the case of Rogers u. Carleton, Okla.,110 P.2d 908 (1941), it was alleged by the mayor who had tendered his resignation to take effect in the future that said resignation had no force or effect and was of no legal significance since the time for resignation had not yet arrived. Particularly, he argued that the acceptance of his resignation was unnecessary in the State of Oklahoma and that in such a case a prospective resignation which was to take effect on a future date could be withdrawn notwithstanding an acceptance thereof before the date arrived. The trial court held to the contrary, and on appeal the Supreme Court held in its syllabus as follows: "A public officer who has tendered his unconditional resignation to take effect in the future cannot withdraw the resignation after it has been duly accepted by the proper authority even though the time at which it is to take effect has not arrived." The decision rendered in Rogers v. Carleton, supra, and the authorities cited therein, is dispositive of your question.  It is, therefore, the official opinion of the Attorney General that your question be answered in the negative. A county court clerk who has tendered his unconditional resignation to take effect in the future may not withdraw the resignation once it has been duly accepted by the Board of County Commissioners and filed with the county clerk even though the time at which it is to take effect has not arrived.  (MICHAEL JACKSON) (ksg)